Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1, 3-11, and 13-20 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “an authentication database interface arranged for connection over a network to query an authentication database storing a plurality of digital fingerprints from one or more physical objects, the digital fingerprints formed from one or more pieces of image data that are derived for each object from the object itself; a communication module having a plurality of lines of instructions that configure a processor included in the computer-implemented system to communicate over a network to a plurality of client devices; an authentication module having a plurality of lines of instructions that configure the processor to: select an authentication region in the one or more pieces of image data derived from each of the one or more physical objects; extract, for each of the one or more physical objects, at least one feature vector from the authentication region, wherein the at least one feature vector describes at least one feature of the authentication region; and form, for each of the one or more physical objects, the digital fingerprint from the at least one feature of the authentication region; a collaboration module having a plurality of lines of instructions that configure the processor to generate and send a request message via the communication module to the plurality of client devices, the request message including an identifier of an object of interest, and an invitation to a collaborator to capture a piece of image data of a target object associated with the identifier; the plurality of lines of instructions included in the collaboration module further configure the processor to receive a plurality of reply messages via the communication module from the plurality of client devices, and for each received reply message associate the reply message to a corresponding request message to ensure that the captured piece of image data is properly associated with the object of interest; extract the captured piece of image data from the reply message; cause the authentication database interface to query the authentication database based on the identifier and the captured piece of image data of the target object to obtain a matching result; in a case that the matching result indicates that a matching record was found in the database, cause the authentication database interface to update the matching record to include the captured piece of image data and an associated piece of metadata, the associated piece of metadata including an identifier of the collaborator that submitted the reply message, so as to enrich an authentication dataset with one or more pieces of data provided by one or more collaborators in the reply messages” Claims 11 recites similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, and 11.
	Claims 1, 3-11, and 13-20 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621